106 F.3d 414
97 CJ C.A.R. 145
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Douglas Wayne THOMPSON, Petitioner-Appellant,v.Page TRUE, Warden, Respondent-Appellee.
No. 96-3013.
United States Court of Appeals, Tenth Circuit.
Jan. 22, 1997.

ORDER AND JUDGMENT*
Before TACHA, EBEL, and BRISCOE, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant Douglas W. Thompson appeals the district court's summary denial of his petition brought under 28 U.S.C. § 2241, a decision we review de novo, see Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.1996).  Because we agree with the district court that 28 U.S.C. § 2255 is the exclusive remedy for an inmate to challenge the validity of a federal conviction, and because petitioner has not shown that a § 2255 petition would be either inadequate or ineffective, we affirm the judgment of the district court for substantially the reasons stated by that court.


3
Petitioner's motion to produce exculpatory evidence is DENIED.  The judgment of the United States District Court for the District of Kansas is AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3